Dyer, J.,
dissenting. 1st. Because there is no precedent, extending tbe Statute of Limitation, to cases of this description, but tbe contrary.
2d. Tbe statute referred to, wbicb requires tbe informa"tion to be within one year, is, “for tbe breach of any penal law, or for other crime or misdemeanor, by reason whereof a forfeiture belongs to any pubhc treasury, etc.” On this information, there is no forfeiture to any pubhc treasury enjoined by any positive law; therefore tbe case is not within tbe statute.
3d. Crimes, wbicb may be punished by loss of member, banishment, etc., as well as theft of more than ten shillings value, are expressly excepted by the statute. If tbe person should be convicted on this information, tbe law admits of a punishment, wbicb concerns loss of member or banishment; therefore, this case was not within the statute.